Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-9 & 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (U.S. 2006/0082357 A1) in view of Mosser et al. (U.S. 2016/0116507 A1).


Regarding claim 1, Tsukamoto discloses a current detection circuit via circuit 20 including circuits 22 & 14 for detecting an electric current of a battery pack via power source 10 as seen in Figs. 1-4 , comprising; an insulating substrate 42 (including substrate 40 of Fig. 4, see par. 0068 or substrate 60 including 64 and 66 of Fig. 9) a first busbar BU and a second busbar BW (however, each bus bar BU or BW should also include first and second bars located at each end such as BU-1 & BU-2 or BV-1 & BV-2 see Fig. 2 below); wherein bus bard disposed on a first surface (top surface of 42 or 60) and electrically connected to the first busbar and the second busbar via Measuring unit including rigid boards and connecting the current sensor boards and the main boards (see pars. 0110-0113); and a hall effect sensor SU and 62 (SU can be Hall effect or Hall element sensor as disclose in par. 0059) disposed on a second surface (sensor 62 is disposed bottom/second surface of substrate 60) of the insulating substrate 42 of Fig. 2 or 60 of Fig. 9, wherein the second surface bottom is opposite the first surface top (see par. 0084).
Tsukamoto fails to disclose a shunt resistor.  However, Mosser et al. disclose a similar invention having a substrate 112, a measuring circuit 116 (including 114), a shunt resistor 200 (see Fig. 2A) disposed between the first busbar 108(1) and the second busbar 110(N).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bus bar taught by Tsukamoto (357) to incorporate a shunt resistor as taught by Mosser et al. with a reasonable expectation of success, because one having ordinary skill in the art would understand that the use of a shunt resistor as being not more than predictable use of prior art elements according to see Mosser et al. Fig. 2 and pars. 0026 & 0034).



    PNG
    media_image1.png
    305
    678
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    396
    722
    media_image2.png
    Greyscale

As to claim 5, Tsukamoto discloses wherein widthwise centers of each of the first busbar, the second busbar, the shunt resistor and the Hall Effect sensor match-are aligned with each other (see Figs. 2-6, Pars. 0062 & 0070 wherein bus bars, sensors and other elements aligned/positioned with each other).

As to claim 6, Tsukamoto discloses further comprising: a magnetic shield 30B or 32B (see par. 0065) partially surrounding the Hall Effect sensor SU (see Fig. 3).

As to claim 8, Tsukamoto discloses, wherein the magnetic shield 30B or 32B (see par. 0065). Tsukamoto (357) fail to disclose a base; and a pair of legs bent from two-opposing sides of the base and extended extending so that the pair of legs facing to face each other.  However, Mosser et al. disclose a similar invention having a base B (see Fig. 2A below); and a pair of legs 202 bent from two-opposing sides of the base B 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bus bar taught by Tsukamoto to be able to having a pair of legs facing to face each other as taught by Mosser et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to prevent the magnetic shield from moving due to external impacts, and shield two sides of the Hall Effect sensor from external magnetic fields by the pair of legs (see Mosser et al., pars. 0049-0055).

    PNG
    media_image3.png
    454
    521
    media_image3.png
    Greyscale

  

As to claim 9, Tsukamoto discloses, wherein a direction of a widthwise direction center of the shunt resistor matches is aligned with a widthwise direction of a widthwise center of the Hall Effect sensor SU (see Figs. 2-6, Pars. 0062 & 0070 wherein bus bars, sensors and other elements aligned/positioned with each other)..

As to claim 11, Tsukamoto discloses the current detection circuit 14 & 20-22; and a control unit 14 configured to receive a first current signal from the shunt resistor and a second current signal from the Hall Effect sensor SU (see pars. 0070-0073).

As to claim 12, Tsukamoto discloses wherein the control unit is configured to: determine whether the current detection circuit 14 & 20-22 is faulty based on the first current signal and the second current signal, and output (see pars. 0049) a diagnosis signal indicating a result of the determination (see pars. 0071 & 0115).

As to claim 13, Tsukamoto fails to disclose the battery (or power supply) management system.  However, Mosser et al. disclose a similar invention having a measuring circuit 112, and management system 114-116 (see par. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply taught by Tsukamoto to be a reliable battery pack as taught by Mosser et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification by using the highly reliable battery pack in order to supply voltages/current to the shunt resistor including measuring unit to measure volume of the see Mosser et al. 409, pars. 0031-0034).


Allowable Subject Matter
Claims 2-4, 7 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

In terms of claim 2, the prior art of record does not teach alone or in combination of “a third busbar and a fourth busbar disposed on the first surface, wherein the first busbar is electrically connected to a first connection pin of a first switching device disposed on the second surface of the insulating substrate, wherein the third busbar is electrically connected to a second connection pin of the first switching device, wherein the second busbar is electrically connected to a third connection pin of a second switching device disposed on the second surface of the insulating substrate, and wherein the fourth busbar is electrically connected to a fourth connection pin of the second switching device” in combination with all elements of claim 1. 


wherein the insulating substrate further has-includes a first opening and a second opening, each opening passing through the insulating substrate between the first surface and the second surface, respectively, and wherein nark-respective portions of the magnetic shield is inserted into pass through the insulating substrate from the first surface to the second surface through the first opening and the second opening, respectively” in combination with all elements of claims 1 & 6.

Claims 3-4 & 10 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 

Examiner: 	/Trung Q. Nguyen/- Art 2866
			April 28, 2021.


/MELISSA J KOVAL/           Supervisory Patent Examiner, Art Unit 2866